COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 MANUEL CARRASCO-FLORES AKA                                   No. 08-13-00231-CR
 NELSON FLORES-CARRASCO,                      §
                                                                  Appeal from
                        Appellant,            §
                                                              362nd District Court
 v.                                           §
                                                            of Denton County, Texas
 THE STATE OF TEXAS,                          §
                                                             (TC # F-2012-2660-D)
                        Appellee.             §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.